Citation Nr: 0302904	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  02-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  

2.  Entitlement to an effective date prior to March 12, 2001, 
for the grant of a 50 percent rating for PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 50 percent rating for PTSD, 
effective March 12, 2001; and denied entitlement to a total 
disability rating based on individual unemployability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran's PTSD is manifested by an increased startle 
response, occasional flashbacks, difficulty sleeping, and 
depression productive of no more than occupational and social 
impairment with reduced reliability and productivity.  

3.  The veteran's formal claim for an increased rating for 
PTSD was received by the RO on March 12, 2001; and no earlier 
document or correspondence may be construed as an informal 
claim.  

4.  It was not factually ascertainable that the veteran's 
PTSD had increased in severity within the one-year period 
prior to March 12, 2001.  

5.  The veteran is not precluded from performing all forms of 
substantially gainful employment solely as a result of his 
service-connected PTSD.  




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2002).  

2.  The assignment of an effective date prior to March 12, 
2001, for the grant of a 50 percent rating for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).  

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  In an April 2001 letter, the veteran 
was notified of what evidence was required to substantiate 
his claim and informed him of the evidence that was requested 
on his behalf.  The March 2002 statement of the case advised 
him of the new laws and regulations and explained that it was 
ultimately his responsibility to submit evidence in support 
of his claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Service medical records and VA treatment 
records were associated with the file and the veteran was 
afforded a VA examination.  Additionally, his Social Security 
Administration records were requested and included in the 
record.  There is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
has not identified any additional pertinent evidence that has 
not been associated with the record.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

The veteran is currently assigned a 50 percent disability 
rating for his PTSD.  Under the General Rating Formula for 
Psychoneurotic Disorders, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Upon VA examination in May 2001, the veteran complained of 
hypervigilance and flashbacks.  However, the hypervigilance 
had not gotten any worse than before and the flashbacks did 
not occur on a regular basis.  He reported increased startle 
response to the sounds of planes and helicopters, and a poor 
relationship history.  He had contact with very few people 
other than his brother.  He had been living with a woman for 
several years but it didn't work out.  He woke up a couple of 
times every night and had difficulty falling back asleep.  He 
recently worked as a part-time driver for Alamo and Budget 
Rent-a-Car, but the position ended five months prior.  He 
felt like he was unable to work anymore because of his back 
and joint problems.  Mental status evaluation revealed that 
the veteran was neatly dressed and appropriately groomed.  
His mood was depressed and his affect was extremely 
restricted.  He demonstrated very little expression during 
the interview.  His thought processes were primarily goal-
directed.  He denied suicidal or homicidal ideation, as well 
as auditory or visual hallucinations.  His memory and 
calculating abilities were found to be extremely poor due to 
his limited intellectual functioning.  His Global Assessment 
of Functioning (GAF) for his PTSD was 60.  The examiner 
commented that the veteran's symptoms of PTSD did not appear 
to have worsened, and it was not evident that his PTSD caused 
him to be unable to keep a job secondary to anxiety, or 
overwhelming irritability or anger.  His limited intellectual 
functioning was more likely the cause for his employment 
difficulties.  

Social Security Administration disability records indicate 
that the veteran was found to be disabled due to a low full 
scale I.Q. and a dependent personality disorder.  A 
psychological evaluation in July 1992 indicated that the 
veteran was diagnosed with mild to moderate dysthymic 
disorder; mild, residual PTSD; borderline intellectual 
functioning and a personality disorder with dependent 
features.  

In an undated note, it was reported that although the veteran 
was not an employee of Alamo Rent-A-Car, he worked as a 
driver with a periodic vendor they hired to move vehicles to 
other cities.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 61 and 70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning well with some meaningful 
interpersonal relationships.  A score between 51 and 60 
contemplates moderate symptoms which result in moderate 
impairment in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
GAF score is probative evidence for VA rating purposes, 
because it indicates a person's ability to function in the 
areas of concern in rating disabilities for VA purposes.  
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Based on the evidence of record, the Board finds that the 
current clinical evidence does not reveal a disability 
picture that warrants a rating in excess of 50 percent.  Upon 
VA examination in May 2001, the examiner concluded that the 
veteran's PTSD had not significantly worsened and it did not 
appear that his symptoms had increased.  He continued to 
report an exaggerated startle response, sleep difficulties, 
depression, and flashbacks.  However, the evidence does not 
reflect occupational and social impairment with deficiencies 
in most areas due to suicidal ideation, obsessional rituals 
which interfere with routine activities, illogical speech, or 
near-continuous panic or depression; a neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.  Rather, the current 
symptoms which contributed to the occupational and social 
impairment contemplated by the 50 percent rating appear 
consistent with recent examination findings, to include his 
GAF score of 60 reflecting moderate disability.  Furthermore, 
the examiner commented that the veteran's limited 
intellectual functioning impacted his ability to maintain 
employment, not his PTSD.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for an increased rating for PTSD.  See Alemany, supra.  

Additionally, the Board notes that the provisions of 
38 C.F.R. § 3.321(b)(1) have been considered.  However, in 
this case, the evidence does not show that the veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. 
§ 3.321(b)(1).  Evidence of an exceptional disability 
picture, such as frequent hospitalization or marked 
interference with employment has not been demonstrated.  
Therefore, consideration of an extraschedular rating is not 
appropriate.  



III.  Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In an October 2000 decision, the Board denied the veteran's 
claim for an initial rating in excess of 30 percent for the 
veteran's PTSD.  The veteran did not file a document that 
could be considered as a motion for reconsideration of the 
decision, and he did not appeal the decision to the United 
States Court of Appeals for Veterans Claims.  Therefore, the 
decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.1000, 20.1001, 20.1100.  

On March 12, 2001, the RO received a claim for an increased 
rating for the veteran's PTSD from the veteran's attorney.  
There is no earlier communication or examination report in 
the file that may be interpreted as an informal claim that 
would be relevant during the appeal period.  When the RO 
considered the claim and granted an increased rating based 
upon the May 2001 VA examination report, the effective date 
assigned was the date the veteran's claim was received, i.e., 
March 12, 2001.  However, this date also represents the 
earliest date which an increase in the veteran's PTSD was 
factually ascertainable.  There is no medical evidence 
showing that the veteran's PTSD met the criteria for a 50 
percent rating within the one year period prior to March 12, 
2001.  Therefore, the Board concludes that March 12, 2001, is 
the earliest date that may be assigned for the award of a 
50 percent rating for the veteran's PTSD.  See 38 C.F.R. 
§ 3.400(o).  The claim for an earlier effective date is 
denied.  

IV.  Total Disability Rating Based on Individual 
Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341. 

The veteran's only service-connected disability is his PTSD 
which is currently rated 50 percent disabling.  As such, he 
does not satisfy the percentage rating standards for 
individual unemployability benefits, although consideration 
to such benefits on an extraschedular basis may be given.  In 
such an instance, the question then becomes whether the 
veteran's service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the evidence of 
record does not support the veteran's claim that his service-
connected PTSD, standing alone, prevents him from working.  
In his March 2001 application for unemployability benefits, 
the veteran reported that he was self-employed as a driver 
for a rental car company.  At his VA examination in May 2001, 
he reported that this employment had ended.  At that 
examination, the examiner concluded that it did not appear 
that the veteran's PTSD symptoms rendered the veteran unable 
to maintain employment.  Rather, it was stated that it was 
his low intellectual functioning that prevented him from 
obtaining and maintaining employment.  This conclusion is 
consistent with the findings of the Social Security 
Administration regarding the veteran's disability claim.  In 
short, the record does not establish that the veteran's 
service-connected disability alone prevents him from working.  
Van Hoose, supra.  Hence, the Board concludes that a total 
rating based on individual unemployability, including on an 
extraschedular basis, is not warranted.  




ORDER

An increased rating for PTSD is denied.

An effective date prior to March 12, 2001, for the grant of a 
50 percent rating for PTSD is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

